t c summary opinion united_states tax_court gail marie harmon petitioner v commissioner of internal revenue respondent docket no 5884-o0s filed date gail marie harmon pro_se h clifton bonney jr for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner is entitled to various rental_activity expense deductions and miscellaneous_itemized_deductions which were disallowed by respondent some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in livermore california on the date the petition was filed in this case for the taxable_year in issue petitioner filed with her federal_income_tax return a schedule eh supplemental income and loss for two rental properties in the statutory_notice_of_deficiency respondent determined that petitioner was not entitled to deduct a portion of the expenses claimed with respect to these rental properties as detailed below because it had not been established that any of the amounts disallowed both were paid during the taxable_year and were ordinary and necessary business_expenses the rental_activity expenses which remain at issue are the following ‘respondent has conceded the notice of deficiency’s adjustment to automobile and travel_expenses with respect to the continued forestville oakland property property claimed allowed claimed allowed cleaning and maintenance dollar_figure sec_405 dollar_figure sec_186 repairs big_number supplies big_number big_number petitioner also claimed miscellaneous_itemized_deductions for travel and transportation_expenses of dollar_figure respondent determined that petitioner was entitled to deductions of only dollar_figure a taxpayer generally must keep records sufficient to establish the amounts of the items reported on her federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but that she is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of her own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence ' continued forestville property respondent’s adjustment to the miscellaneous_itemized_deductions pursuant to the sec_67 limitation is computational and will be resolved by the court’s holding on the issue in this case - - sufficient to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir as relevant here sec_274 provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for traveling expenses under sec_212 or for expenses with respect to automobiles to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date the first rental expenses at issue are the cleaning and maintenance_expenses for the forestville property to substantiate these expenses petitioner provided a summary reconstructed from bridge toll receipts the summary listed each time period when petitioner was allegedly at the property after crossing the bridge along with an amount she allegedly paid individuals---whoever happened to be in the neighborhood at the time---to help her with cleaning and maintenance she admits that the time periods are estimates nearly all of them are rounded to the nearest hour although she testified that the amounts of the expenses are based upon an hourly wage of dollar_figure on each occasion - - the summary itself reflects amounts which vary and which average dollar_figure per hour the next expenses at issue are the repair expenses for the forestville property petitioner’s substantiation again consists of a summary this one was allegedly compiled from a number of sticky notes allegedly kept contemporaneously with the alleged amounts paid for the repairs petitioner was unable to identify the individuals listed as completing the work other than by their first names the next expenses at issue are for the supplies for the forestville property petitioner provided a copy of a sticky note indicating dollar_figure paid for paint downstairs and dollar_figure for supplies the final rental expenses at issue are the cleaning and maintenance_expenses for the oakland property petitioner provided a summary which she reconstructed from landfill receipts the summary shows expenses allegedly incurred working at the property prior to her visits to the landfill from memory she estimated the amount of time she spent working exactly or hours on each occasion and listed an expense of dollar_figure per hour to pay a neighborhood individual to assist her with yard work and cleaning petitioner also provided a summary relating to alleged housecleaning expenses as well as -- - a note on a piece of paper listing dollar_figure for roto rooter dollar_figure for fence and dollar_figure for painting we find all of the evidence produced by petitioner to substantiate the various rental expenses to be unreliable furthermore petitioner has failed to provide a sufficient basis upon which to estimate the expense amounts despite her attempt to reconstruct the expenses based upon available records we do not find credible petitioner’s testimony that she hired someone from the neighborhood to perform services for her on nearly every visit she made to the properties and that she paid all these individuals in cash never producing a written record of the payment as for the few written records she did produce-- primarily the sticky notes upon which her summary was based--the records contained too little information and did not appear to be contemporaneously maintained with the payment of the expenses we sustain respondent’s determination with respect to the rental expenses finally to substantiate the disallowed miscellaneous_itemized_deductions petitioner provided a summary listing various travel and transportation_expenses petitioner testified that the expenses were incurred in travel to several different investment properties we again find this to be unreliable evidence and to be insufficient substantiation especially with respect to those expenses subject_to the strict substantiation rules of sec_274 petitioner also provided copies of credit card statements which list expenses matching those of the summary with respect to certain airline tickets and car rentals for travel to texas she testified that she traveled to texas on several occasions to inspect certain property located there however her reason for inspecting the property was family- oriented because the property was held in a_trust in which family members not petitioner were trustor and trustee therefore we hold that these expenses were personal expenses which are nondeductible pursuant to sec_262 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
